     Case 5:18-cr-00016-DCB-LRA Document 189 Filed 07/08/20 Page 1 of 6



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            WESTERN DIVISION
UNITED STATES OF AMERICA
v.                                         CAUSE NO. 5:18-cr-16-DCB-LRA
ARTHUR WILSON                                                   DEFENDANT
                                   ORDER

     This matter is before the Court on the United States (the

“Government”)’s Motion for Intradistrict Transfer of Trial. [ECF

No. 188]. The Defendant submitted an email to the Court that

describes his objections to a possible transfer. Having read the

Motion, applicable statutory and case law, and being otherwise

fully informed in the premises, the Court finds the Motion to be

well taken.

                                Background

     Defendant Wilson’s trial is scheduled to begin on August

31, 2020 in Natchez, Mississippi. The trial was continued from

an original start date of March 16, 2020 because of the COVID-19

pandemic. Wilson was indicted with four co-conspirators, each of

whom are detained in the Madison County jail, in Canton,

Mississippi. All three co-conspirators are expected to be called

to testify by the United States as material witnesses at trial.

The U.S. Marshal Service bears the responsibility of producing

the co-conspirators for trial as they are in federal custody.

                                     1
    Case 5:18-cr-00016-DCB-LRA Document 189 Filed 07/08/20 Page 2 of 6



     The Government now moves to transfer the trial from the

Federal Courthouse in Natchez, Mississippi to the Federal

Courthouse in Jackson, Mississippi. The Natchez Courthouse is in

the Western Division of the Southern District of Mississippi

whereas the Jackson Courthouse is in the Northern Division of

the Southern District of Mississippi. The distance between the

two courthouses is approximately 115.7 miles, which equates to a

driving time of roughly two hours, or four hours roundtrip.

                               Discussion

     Rule 18 of the Federal Rules of Criminal Procedure governs

intradistrict transfer and states:

     Except as otherwise permitted by statute or by these
     rules, the prosecution shall be had in a district in
     which the offense was committed. The court shall fix the
     place of trial within the district with due regard to
     the convenience of the defendant and the witnesses and
     the prompt administration of justice.
     A district court has “broad discretion in determining

whether [an intradistrict] transfer is warranted.” United States

v. Alvarado, 647 F.2d 537, 539 (5th Cir. 1981). The Fifth

Circuit has held that when the government is the party seeking

an intradistrict transfer of a trial, it must state a

“legitimate” reason for the requested transfer. See United

States v. Osum, 943 F.2d 1394, 1400 (5th Cir. 1991). A district

court may consider the convenience of the defendant and the

witnesses, the prompt administration of justice, docket

                                    2
    Case 5:18-cr-00016-DCB-LRA Document 189 Filed 07/08/20 Page 3 of 6



management, logistics, whether a courthouse meets a trial’s

security requirements or other facilities needs, the amount of

jail space, and the adequacy of security arrangements available

for defendants or witnesses. See United States v. Lipscomb, 299

F.3d 303, 342–43 (5th Cir. 2002). A court may not transfer a

case if the defendant makes a strong showing that the action

would be prejudicial. Osum, 943 F.2d at 1399.

  In this case, the government puts forth numerous reasons that

would support a transfer. These reasons include, but are not

limited to, the following:

  (1)   the United States Marshals Service has informed the
        United States Attorney’s Office that “under the current
        necessary health and safety restrictions resulting from
        the COVID-19 pandemic, conducting the trial in Natchez,
        MS, would create additional risk to the health and safety
        of the federal detainees who are material witnesses for
        trial, and would cause significant hardship for the USMS
        [United States Marshals Service] to produce those
        witnesses without impeding the pace and progress of the
        trial;” [ECF No. 188] at 2–3.
  (2)   the Madison County jail has the ability to segregate
        detainees from any COVID-19 exposure during movement for
        testimony at trial, but the “Adams County jail may not
        have that capability depending on the volume of its
        inmate population at the time of trial;” Id. at 3.
  (3)   the Marshals Service has indicated that, should it be
        required to provide daily roundtrip transport of the
        Canton detainees to Natchez, it would need to engage the
        services of contractors because the Marshal Services will
        lack the necessary manpower and resources to conduct the
        transport – the Marshals will have no such concerns in
        transporting the detainees to the Jackson courthouse. Id.
        at 4.


                                    3
    Case 5:18-cr-00016-DCB-LRA Document 189 Filed 07/08/20 Page 4 of 6



  (4)   the government has identified approximately 20 additional
        witnesses that may testify at trial, roughly half of whom
        reside out of state, including but not limited to
        Jamaica, California, Colorado, Michigan, Maryland, Texas,
        Florida, Georgia, and Virginia. These witnesses will, in
        many instances, be flying into the Jackson-Evers
        International Airport in Jackson, Mississippi. As the
        government states, “[g]iven the ongoing impact of the
        COVID-19 virus to the district, conducting the trial in
        Jackson better affords the expeditious movement of these
        witnesses in and out of the district.” Id. 4–5.
The Defendant opposes transfer because he has family in Natchez,

Mississippi with whom he can stay during the trial. However,

Wilson’s defense counsel resides near the Jackson, MS area.

Additionally, having the trial in Jackson will not prejudice any

of the Defendant’s witnesses inasmuch as he has not indicated

that he will be calling any to testify. The Defendant can mount

his defense in Jackson just as well as he can in Natchez. Wilson

has not demonstrated prejudice to prevent an intradistrict

transfer.

     The Chief Judge for the Southern District as well as the

District Court Clerk have promulgated guidelines to promote the

safety of the court staff, the jury, witnesses, attorneys, court

reporter and others. Recently, measures have been taken in the

Southern Division at Gulfport, Mississippi to accommodate those

health issues and concerns. The courthouse in Natchez is

considerably less spacious than the courthouses in Gulfport and

Jackson, and it is not large enough to accommodate the distance


                                    4
    Case 5:18-cr-00016-DCB-LRA Document 189 Filed 07/08/20 Page 5 of 6



measures which are desirable and necessary to protect the health

of all concerned.

     Rule 18 requires the trial court to duly consider any

resulting inconvenience to the Defendant. In this case, the

factors weigh in favor of transferring the trial, despite any

minor inconvenience to the Defendant. See United States v.

Kaufman, 858 F.2d 994, 1006 (5th Cir. 1988)(finding that travel

and lodging expenses for lawyers and witnesses do not constitute

prejudice sufficient to overcome a district court’s

determination regarding the place of trial); see also, Alvarado,

647 F.2d at 539 (finding that the prejudicial effects of

“imposing additional travel and lodging expenses upon [the

defendants] and their attorneys...” did not rise to the level

necessary to prove the trial judge abused his discretion in

transferring venue.)

     Here, the logistics – as complicated by the COVID-19

pandemic – support the Government’s assertion that it would be

in the best interest of judicial economy to conduct the trial in

Jackson, Mississippi. Having weighed the appropriate

considerations as required by the governing law and the rule of

procedure, the Court finds the Government’s position to be well

taken.

     Accordingly,

                                    5
    Case 5:18-cr-00016-DCB-LRA Document 189 Filed 07/08/20 Page 6 of 6



     IT IS HEREBY ORDERED that the United States’ Motion [ECF

No. 188] is GRANTED.

     SO ORDERED this the 8th day of July, 2020.

                                        __/s/ David Bramlette_________
                                          UNITED STATES DISTRICT JUDGE




                                    6
